                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-095-DCK

 PAMELA WASHINGTON,                                 )
                                                    )
                 Plaintiff,                         )
                                                    )
     v.                                             )       ORDER
                                                    )
 THE CHARLOTTE-MECKLENBURG                          )
 HOSPITAL AUTHORITY, d/b/a                          )
 ATRIUM HEALTH f/k/a CAROLINAS                      )
 HEALTHCARE SYSTEM,                                 )
                                                    )
                 Defendant.                         )
                                                    )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Sarah Kromer, filed a “Certification Of Mediation Session” (Document No. 40)

notifying the Court that the parties reached a settlement on August 25, 2020. The Court commends

the mediator, counsel, and the parties for their efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before October 13, 2020.

          SO ORDERED.


                                        Signed: September 2, 2020




           Case 3:19-cv-00095-DCK Document 41 Filed 09/03/20 Page 1 of 1
